COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


SHEILA IRON RATLIFF DELLINGER
                                           MEMORANDUM OPINION *
v.   Record No. 2786-99-3                      PER CURIAM
                                             AUGUST 22, 2000
JAMES EDWARD DELLINGER


             FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                     Keary R. Williams, Judge

           (Michael E. Untiedt, on brief), for
           appellant.

           (Thomas R. Scott, Jr.; Rebecca J. Thornbury;
           Street, Street, Street, Scott & Bowman, on
           brief), for appellee.


     Sheila Iron Ratliff Dellinger (wife) appeals the judgment of

the trial court awarding her a lump sum amount of $12,000 in

spousal support.   Wife contends that the spousal support award is

insufficient based upon her needs and the ability of her former

husband, James E. Dellinger, to pay.   Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the judgment of the trial

court.   See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to husband, as the party prevailing below, and we grant all

reasonable inferences fairly deducible from that evidence.    See

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
McGuire v. McGuire, 10 Va. App. 248, 250, 391 S.E.2d 344, 346

(1990).   "The trial court's decision, when based upon credibility

determinations made during an ore tenus hearing, is owed great

weight and will not be disturbed unless plainly wrong or without

evidence to support it."   Douglas v. Hammett, 28 Va. App. 517,

525, 507 S.E.2d 98, 102 (1998).

           In fixing the amount of the spousal support
           award, a review of all of the factors
           contained in Code § 20-107.1 is mandatory,
           and the amount awarded must be fair and just
           under all of the circumstances of a
           particular case. When the record discloses
           that the trial court considered all of the
           statutory factors, the court's ruling will
           not be disturbed on appeal unless there has
           been a clear abuse of discretion. We will
           reverse the trial court only when its
           decision is plainly wrong or without
           evidence to support it.

Gamble v. Gamble, 14 Va. App. 558, 574, 421 S.E.2d 635, 644 (1992)

(citations omitted).

     The parties were married in 1967 and separated in 1993.        The

trial court entered a decree of divorce on November 17, 1998, and

reserved all remaining issues.    In its final decree entered

October 26, 1999, the trial court equitably distributed the

parties' marital assets, awarding wife $18,750 as her share of the

equity in the parties' marital residence, in addition to other

items of personal property.   The trial court awarded wife $12,000

as a lump sum spousal support payment.

     Wife contends that the trial court's spousal support award

was insufficient to meet her needs.      At trial, wife presented

                                 - 2 -
evidence that she had $1,125 in monthly income and approximately

$2,639 in expenses.   Wife testified, however, that she overstated

her expenses at trial by including numerous house-related expenses

that she did not pay.   Wife admitted on cross-examination that she

did not pay the mortgage payment of almost $864, $42 in home

insurance, $14 in coal payments, $7.50 for wood, $57 in loan

repayment, up to $160 a month in electricity, $60 in water, $7 for

garbage collection, and $10 for a newspaper.   Wife also admitted

that the expense of $752.50 listed for food was about twice her

current actual expense because it included food for the parties'

son, who was now in college.   When reduced by the amount of items

which wife admitted she did not pay, her claimed monthly expenses

were reduced by one-half and fell within the range of her monthly

income.

     While husband had greater income, he also had greater

expenses.    Husband retained mortgage and home expenses and paid

approximately $900 in monthly college-related expenses for the

parties' children.

     Wife also contends that the award was inadequate because it

did not permit her to maintain the marital standard of living.

Specifically, wife contends that the award did not provide her

with the means to obtain a house and lot similar to the marital

residence.   We find no indication that wife raised this specific

objection before the trial court or that she preserved this



                                - 3 -
objection for appeal.   We therefore do not consider this specific

objection further.   See Rule 5A:18.

     The trial court considered the statutory factors, and its

decision is supported by evidence in the record.   We therefore

find no reversible error and summarily affirm the judgment of the

trial court.

                                                         Affirmed.




                               - 4 -